DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 07/07/2021 has been entered and made of record. Claims 1, 12, and 19 were amended. Claims 1-8, 10-13, 15-16, and 19-24 are pending in the application.
Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 depends from itself. (For examination purposes, claim 22 is considered to depend from claim 21.) Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 12-13, 15-16, 19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 7605825) in view of Yiin et al. (US 7167185) and Ziemski (US 2012/0069037).
Regarding claim 1, Lau teaches/suggests: A method comprising: 
determining a first anti-aliasing of a 
rendering the first anti-aliasing of the 
receiving a request to display the 
determining a second anti-aliasing of the 
rendering the second anti-aliasing of the 
Lau does not teach/suggest a subpixel zoom level. Yiin, however, teaches/suggests a subpixel zoom level (Yiin col. 6 line 65 – col. 7 line 18: “In one embodiment, the technique of FIG. 3 is suitable for generating images at high magnification levels, e.g., where each pixel represents less than a 2.times.2 um.sup.2 area of an inspected specimen … The technique of flow chart 300 begins in block 302 by generating a binary image of a pattern feature at the sub-pixel level. This is performed by sub-dividing each pixel into an array of sub-pixels arranged in rows and columns … After the binary image at the sub-pixel level is generated, gray scaling is performed in block 304.” [Gray scaling is considered antialiasing.]). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the pixels of Lau to be subdivided as taught/suggested by Yiin in order to zoom to the subpixel level.

Lau as modified by Yiin does not teach/suggest a Bezier curve. Yiin, however, teaches/suggests a Bezier curve (Ziemski [0002]: “More specifically, the present invention relates to a system and method for rendering a resolution-independent image using Bezier curves and an implicit signed distance function;” [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the artwork of Lau to be rendered using Bezier curves as taught/suggested by Ziemski in order to render a resolution-independent image.

Regarding claim 2, Lau as modified by Yiin and Ziemski teaches/suggests: The method as described in claim 1, wherein determining the first anti-aliasing of the Bezier curve includes: 
obtaining a control triangle associated with at least one pixel of the Bezier curve, the Bezier curve having a fill side and a non-fill side (Ziemski [0021]: “In one or more embodiments of the present invention, the Bezier curves may be quadratic Bezier curves, each of which is defined by three control points.”); 
establishing a spread zone that includes at least one additional pixel by expanding the control triangle on the non-fill side of the Bezier curve (Ziemski [0021]: “Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); and 
generating at least one anti-aliased pixel for the Bezier curve by processing outward from the Bezier curve at least a portion of the spread zone including the at least one additional pixel using the same anti-aliasing technique (Ziemski [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Lau as modified by Yiin and Ziemski teaches/suggests: The method as described in claim 2, further comprising color modulating the at least one anti-aliased pixel (Lau col. 7 ll. 47-63: “As shown in block 410, the pixel shader may use the pixel's desired color, the filter lookup value, and the pivot lookup value to determine the final color of each pixel generated in block 408;” col. 8 ll. 23-43: “In one embodiment, the updated lookup value j may be calculated by the pixel shader on a per-pixel basis as j=p+(R*(i-p)), where p is the pivot lookup value, R is the zoom ratio, and i is the original lookup value.”).

Regarding claim 4, Lau as modified by Yiin and Ziemski teaches/suggests: The method as described in claim 2, further comprising alpha modulating the at least one anti-aliased pixel (Lau col. 7 ll. 47-63: “The intensity may be multiplied by the pixel's alpha value to produce a final color value for the pixel.”).

Regarding claim 6, Lau as modified by Yiin and Ziemski teaches/suggests: The method as described in claim 2, wherein expanding the control triangle includes transforming the control triangle into a control rectangle (Ziemski [0021]: “Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 8, Lau as modified by Yiin and Ziemski teaches/suggests: The method as described in claim 1, wherein determining the second anti-aliasing of the Bezier curve includes: 
obtaining a control triangle associated with pixels of the Bezier curve, the Bezier curve having a fill side and a non-fill side (Ziemski [0021]: “In one or more embodiments of the present invention, the Bezier curves may be quadratic Bezier curves, each of which is defined by three control points.”); 
establishing a spread zone that includes additional pixels by expanding the control triangle on the non-fill side of the Bezier curve (Ziemski [0021]: “Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); and 
generating anti-aliased pixels for the Bezier curve by processing outward from the Bezier curve at least a portion of the spread zone including the additional pixels using the same anti-aliasing technique (Ziemski [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 12, Lau as modified by Yiin and Ziemski teaches/suggests: A method comprising: 
determining a first anti-aliasing of a Bezier curve, the first anti-aliasing of the Bezier curve determined at a non-subpixel zoom level (Lau col. 7 line 64 – col. 8 line 8: “By accounting for a zoom factor, the anti-aliasing system and method described herein may quickly and efficiently maintain the quality of rendered anti-aliased lines when dynamically zooming in;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); 
rendering the first anti-aliasing of the Bezier curve for display at the non- subpixel zoom level (Lau col. 8 ll. 9-22: “In conjunction with a desired zoom, redisplay of one or more line segment(s) may be invoked with a single API (application programming interface) call;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); 
receiving a request to display the Bezier curve at a subpixel zoom level (Lau col. 8 ll. 9-22: “In conjunction with a desired zoom, redisplay of one or more line segment(s) may be invoked with a single API (application programming interface) call;” Yiin col. 6 line 65 – col. 7 line 18: “In one embodiment, the technique of FIG. 3 is suitable for generating images at high magnification levels, e.g., where each pixel represents less than a 2.times.2 um.sup.2 area of an inspected specimen … The technique of flow chart 300 begins in block 302 by generating a binary image of a pattern feature at the sub-pixel level. This is performed by sub-dividing each pixel into an array of sub-pixels arranged in rows and columns … After the binary image at the sub-pixel level is generated, gray scaling is performed in block 304;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); 
determining a second anti-aliasing of the Bezier curve, the second anti- aliasing determined at the subpixel zoom level and further determined using a same anti-aliasing technique used to determine the first anti-aliasing of the Bezier curve (Lau col. 7 line 64 – col. 8 line 8: “By accounting for a zoom factor, the anti-aliasing system and method described herein may quickly and efficiently maintain the quality of rendered anti-aliased lines when dynamically zooming in;” Yiin col. 6 line 65 – col. 7 line 18: “In one embodiment, the technique of FIG. 3 is suitable for generating images at high magnification levels, e.g., where each pixel represents less than a 2.times.2 um.sup.2 area of an inspected specimen … The technique of flow chart 300 begins in block 302 by generating a binary image of a pattern feature at the sub-pixel level. This is performed by sub-dividing each pixel into an array of sub-pixels arranged in rows and columns … After the binary image at the sub-pixel level is generated, gray scaling is performed in block 304;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); and 
rendering the second anti-aliasing of the Bezier curve for display at the subpixel zoom level (Lau col. 8 ll. 9-22: “In conjunction with a desired zoom, redisplay of one or more line segment(s) may be invoked with a single API (application programming interface) call;” Yiin col. 6 line 65 – col. 7 line 18: “In one embodiment, the technique of FIG. 3 is suitable for generating images at high magnification levels, e.g., where each pixel represents less than a 2.times.2 um.sup.2 area of an inspected specimen … The technique of flow chart 300 begins in block 302 by generating a binary image of a pattern feature at the sub-pixel level. This is performed by sub-dividing each pixel into an array of sub-pixels arranged in rows and columns … After the binary image at the sub-pixel level is generated, gray scaling is performed in block 304;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 13 and 16 recite limitations similar in scope to those of claims 2 and 8, respectively, and are rejected using the same rationales.

Regarding claim 15, Lau as modified by Yiin and Ziemski teaches/suggests: The method as described in claim 13, further comprising color modulating the anti-aliased pixels without multiplying pixel colors of the anti-aliased pixels by a stroke width of the Bezier curve at the non-subpixel zoom level (Lau col. 7 ll. 47-63: “As shown in block 410, the pixel shader may use the pixel's desired color, the filter lookup value, and the pivot lookup value to determine the final color of each pixel generated in block 408;” col. 8 ll. 23-43: “In one embodiment, the updated lookup value j may be calculated by the pixel shader on a per-pixel basis as j=p+(R*(i-p)), where p is the pivot lookup value, R is the zoom ratio, and i is the original lookup value;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 19, Lau as modified by Yiin and Ziemski teaches/suggests: A method comprising: 
determining a first anti-aliasing of a Bezier curve, the first anti-aliasing of the Bezier curve determined at a zoom level corresponding to one of a subpixel zoom level or a higher zoom level (Lau col. 7 line 64 – col. 8 line 8: “By accounting for a zoom factor, the anti-aliasing system and method described herein may quickly and efficiently maintain the quality of rendered anti-aliased lines when dynamically zooming in;” Yiin col. 6 line 65 – col. 7 line 18: “In one embodiment, the technique of FIG. 3 is suitable for generating images at high magnification levels, e.g., where each pixel represents less than a 2.times.2 um.sup.2 area of an inspected specimen … The technique of flow chart 300 begins in block 302 by generating a binary image of a pattern feature at the sub-pixel level. This is performed by sub-dividing each pixel into an array of sub-pixels arranged in rows and columns … After the binary image at the sub-pixel level is generated, gray scaling is performed in block 304;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); 
rendering the first anti-aliasing of the Bezier curve for display at the zoom level (Lau col. 8 ll. 9-22: “In conjunction with a desired zoom, redisplay of one or more line segment(s) may be invoked with a single API (application programming interface) call;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); 
receiving a request to display the Bezier curve at a subsequent zoom level corresponding to a different one of the subpixel zoom level or the higher zoom level (Lau col. 8 ll. 9-22: “In conjunction with a desired zoom, redisplay of one or more line segment(s) may be invoked with a single API (application programming interface) call;” Yiin col. 6 line 65 – col. 7 line 18: “In one embodiment, the technique of FIG. 3 is suitable for generating images at high magnification levels, e.g., where each pixel represents less than a 2.times.2 um.sup.2 area of an inspected specimen … The technique of flow chart 300 begins in block 302 by generating a binary image of a pattern feature at the sub-pixel level. This is performed by sub-dividing each pixel into an array of sub-pixels arranged in rows and columns … After the binary image at the sub-pixel level is generated, gray scaling is performed in block 304;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); 
determining a second anti-aliasing of the Bezier curve, the second anti- aliasing determined at the subsequent zoom level and further determined using a same anti-aliasing technique used to determine the first anti-aliasing of the Bezier curve (Lau col. 7 line 64 – col. 8 line 8: “By accounting for a zoom factor, the anti-aliasing system and method described herein may quickly and efficiently maintain the quality of rendered anti-aliased lines when dynamically zooming in;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); and 
rendering the second anti-aliasing of the Bezier curve for display at the subsequent zoom level (Lau col. 8 ll. 9-22: “In conjunction with a desired zoom, redisplay of one or more line segment(s) may be invoked with a single API (application programming interface) call;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 23, Lau as modified by Yiin and Ziemski teaches/suggests:: The method as described in claim 1, further comprising determining a first alpha modulation of the first anti-aliasing of the Bezier curve (Lau col. 7 ll. 47-63: “The intensity may be multiplied by the pixel's alpha value to produce a final color value for the pixel;” Yiin col. 6 line 65 – col. 7 line 18: “In one embodiment, the technique of FIG. 3 is suitable for generating images at high magnification levels, e.g., where each pixel represents less than a 2.times.2 um.sup.2 area of an inspected specimen … The technique of flow chart 300 begins in block 302 by generating a binary image of a pattern feature at the sub-pixel level. This is performed by sub-dividing each pixel into an array of sub-pixels arranged in rows and columns … After the binary image at the sub-pixel level is generated, gray scaling is performed in block 304.”) and a second alpha modulation of the second anti-aliasing of the Bezier curve using alpha modulation (Lau col. 7 ll. 47-63: “The intensity may be multiplied by the pixel's alpha value to produce a final color value for the pixel.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 24, Ziemski as modified by Rohlf, Hasselgren, and Miller teaches/suggests: The method as described in claim 23, wherein: 
rendering the first anti-aliasing of the Bezier curve for display at the subpixel zoom level includes rendering the first anti-aliasing of the Bezier curve with the first alpha modulation (Lau col. 7 ll. 47-63: “The intensity may be multiplied by the pixel's alpha value to produce a final color value for the pixel;” Yiin col. 6 line 65 – col. 7 line 18: “In one embodiment, the technique of FIG. 3 is suitable for generating images at high magnification levels, e.g., where each pixel represents less than a 2.times.2 um.sup.2 area of an inspected specimen … The technique of flow chart 300 begins in block 302 by generating a binary image of a pattern feature at the sub-pixel level. This is performed by sub-dividing each pixel into an array of sub-pixels arranged in rows and columns … After the binary image at the sub-pixel level is generated, gray scaling is performed in block 304;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); and 
rendering the second anti-aliasing of the Bezier curve for display at the higher zoom level includes rendering the second anti-aliasing of the Bezier curve with the second alpha modulation (Lau col. 7 ll. 47-63: “The intensity may be multiplied by the pixel's alpha value to produce a final color value for the pixel;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 7605825) in view of Yiin et al. (US 7167185) and Ziemski (US 2012/0069037) as applied to claims 2 and 19 above, and further in view of Yhann et al. (US 7952580).
Regarding claim 5, Lau as modified by Yiin and Ziemski teaches/suggests: The method as described in claim 2, wherein obtaining the control triangle includes: 
obtaining three vertices of the control triangle (Ziemski [0021]: “In one or more embodiments of the present invention, the Bezier curves may be quadratic Bezier curves, each of which is defined by three control points.”); 
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Lau as modified by Yiin and Ziemski does not teach/suggest:
obtaining a triangle classification indicative of a type of the Bezier curve and a side of the Bezier curve to anti-alias.
Yhann, however, teaches/suggests:
obtaining a triangle classification indicative of a type of the Bezier curve and a side of the Bezier curve to anti-alias (Yhann col. 4 line 54 – col. 5 line 3: “The artwork input 185 may comprise one or more paths. A path may comprise a series of one or more straight lines, one or more quadratic Bezier curves, and/or one or more cubic Bezier curves;” col. 5 ll. 31-50: “As shown in block 220, a first subset of the plurality of triangles may be determined to comprise one or more exterior triangles. Each of the one or more exterior triangles may contain a respective curve. As shown in block 230, a side of the curve to be rendered may be determined for each respective triangle of the one or more exterior triangles … As shown in block 240, a second subset of the plurality of triangles may be determined to comprise one or more interior triangles.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the triangle of Lau as modified by Yiin and Ziemski to be classified as taught/suggested by Yhann in order to determine which side of the curve to render.

Regarding claim 20, Lau as modified by Yiin and Ziemski does not teach/suggest: The method as described in claim 19, further comprising preparing graphics data that includes the Bezier curve for determining the first anti-aliasing and determining the second anti-aliasing by: 
converting cubic Bezier paths to quadratic Bezier paths, the quadratic Bezier paths formed from multiple quadratic Bezier curves; and 
converting stroked Bezier paths to filled Bezier paths.
Yhann, however, teaches/suggests preparing graphics data that includes the Bezier curve (Yhann col. 4 line 54 – col. 5 line 3: “The artwork input 185 may comprise one or more paths. A path may comprise a series of one or more straight lines, one or more quadratic Bezier curves, and/or one or more cubic Bezier curves.”). Yhann further teaches/suggests:
converting cubic Bezier paths to quadratic Bezier paths, the quadratic Bezier paths formed from multiple quadratic Bezier curves (Yhann col. 6 line 66 – col. 7 line 17: “In one embodiment, the cubic Bezier curve may be decomposed using conventional techniques into two or more quadratic Bezier curves that approximate the cubic Bezier curve.”); and 
converting stroked Bezier paths to filled Bezier paths (Yhann col. 6 ll. 31-46: “Based on the orientation of the input path and the orientation of the curves in the exterior triangles relative to the path, it may be determined whether the region above or below the curve for the exterior triangles is painted. An orientation check may be bypassed for the interior triangles, which may be flat shaded (i.e., in a uniform color) using a fill operation.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the artwork of Lau to include Bezier paths as taught/suggested by Yhann in order to render a resolution-independent image.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 7605825) in view of Yiin et al. (US 7167185) and Ziemski (US 2012/0069037) as applied to claim 6 above, and further in view of Brown (US 2003/0210251).
Regarding claim 7, Lau as modified by Yiin and Ziemski does not teach/suggest: The method as described in claim 6, wherein expanding the control triangle further comprises enlarging the control rectangle to increase an area of the control rectangle. Brown, however, teaches/suggests enlarging the control rectangle to increase an area of the control rectangle (Brown [0027]: “To more closely match the ideal algorithm, the antialiased line drawing algorithm may draw an expanded rectangle as shown in FIG. 3.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the rectangle of Lau as modified by Yiin and Ziemski to be expanded as taught/suggested by Brown in order to enhance the antialiasing.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 7605825) in view of Yiin et al. (US 7167185) and Ziemski (US 2012/0069037) as applied to claim 8 above, and further in view of Miller (US 8624911).
Regarding claim 10, Lau as modified by Yiin and Ziemski teaches/suggests a transparency value of a plurality of the pixels (Lau col. 7 ll. 47-63: “The intensity may be multiplied by the pixel's alpha value to produce a final color value for the pixel.”). Lau as modified by Yiin and Ziemski does not teach/suggest: The method as described in claim 8, further comprising adapting a transparency value of a plurality of the pixels outward from the curve based on respective distances between the Bezier curve and individual pixels of the plurality of pixels. Miller, however, teaches/suggests adapting a transparency value of a plurality of the pixels outward from the curve based on respective distances between the Bezier curve and individual pixels of the plurality of pixels (Miller col. 7 ll. 23-43: “The polygon edge is rendered in the area between the lines, and the alpha is computed according to the distance between the line 306 (or another appropriate line) and the particular pixel that is being provided a transparency value.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the alpha value of Lau to be adapted as taught/suggested by Miller in order to enhance the antialiasing.

Regarding claim 11, Lau as modified by Yiin, Ziemski, and Miller teaches/suggests: The method as described in claim 10, wherein the transparency value is higher for the respective distances further from the Bezier curve (Miller col. 7 ll. 23-43: “The polygon edge is rendered in the area between the lines, and the alpha is computed according to the distance between the line 306 (or another appropriate line) and the particular pixel that is being provided a transparency value.”). The same rationale to combine as set forth in the rejection of claim 10 above is incorporated herein.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 7605825) in view of Yiin et al. (US 7167185) and Ziemski (US 2012/0069037) as applied to claim 1 above, and further in view of Arcas (US 2005/0206657).
Regarding claim 21, Lau as modified by Yiin and Ziemski does not teach/suggest: The method as described in claim 1, further comprising determining an augmentation of the first anti-aliasing of the Bezier curve using color modulation. Arcas, however, teaches/suggests determining an augmentation of the first anti-aliasing of the 

Regarding claim 22, Lau as modified by Yiin, Ziemski, and Arcas teaches/suggests: The method as described in claim 22, wherein rendering the first anti-aliasing of the Bezier curve for display at the subpixel zoom level includes rendering the first anti-aliasing of the Bezier curve with the augmentation (Yiin col. 6 line 65 – col. 7 line 18: “In one embodiment, the technique of FIG. 3 is suitable for generating images at high magnification levels, e.g., where each pixel represents less than a 2.times.2 um.sup.2 area of an inspected specimen … The technique of flow chart 300 begins in block 302 by generating a binary image of a pattern feature at the sub-pixel level. This is performed by sub-dividing each pixel into an array of sub-pixels arranged in rows and columns … After the binary image at the sub-pixel level is generated, gray scaling is performed in block 304;” Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries;” Arcas [0088]: “Hence, to produce an image in which the A1 lines are 0.5 pixels wide, the 1 pixel wide line image can be multiplied by an alpha of 0.5.”). The same rationale to combine as set forth in the rejection of claim 21 above is incorporated herein.
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding Hasselgren are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8681154 – antialiasing at the subpixel level
US 2015/0193965 – antialiasing at the subpixel level
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611